ROBB, Associate Justice
(dissenting). It may be that the disposition my associates have made of the residuary estate of this testator is more equitable than that provided by him in his will; but he had a right, as the owner of this property, to dispose of it as he saw fit, so long as he observed legal requirements, and the court should not substitute its will for his.
The scholarly and carefully prepared opinion of the learned trial justice fully covers the case. Under item 4 of the will, the testator used the word “issue” in a restricted sense; that is, as referring to the children of his daughter. In the next-item, or item 5, he provided that, if his daughter died “without leaving issue,” that part of his estate mentioned in item 4 should go to his “said nephew and adopted son, Walter Holmes,” and to the brothers and sisters of the testator *669then living, or their heirs. There is not a word in item 5 to indicate that the testator there used the word “issue” in a different sense than in item 4.
In Re Duckett’s Estate, 214 Pa. 362, 363, 63 A. 830, it was said: “It is the intention of the testator that is to be sought for. If it appear that in parts of the will he has émployed terms in a way clearly indicating his own understanding of their import, however this may differ from their legal or ordinary meaning, there can be no safer way of developing the testator’s purpose than to give to these same terms, when elsewhere appearing throughout the instrument, the same meaning the testator has attached to them in the particular instances where his understanding of them is apparent, except as a different purpose in their use is expressed.”
Who can say that the testator preferred to leave this particular part of his estate to a great-grandson, not then in being, rather than to his “nephew and adopted son” and to his brothers and sisters? But, however that may be, he did not express such a preference in his will.